--------------------------------------------------------------------------------

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION AGREEMENT – DEBT SETTLEMENT
(Offshore Subscribers)

TO: TransAKT Ltd. (the “Company”)   No.3, Lane 141, Sec. 3, Beishen Rd.,  
Shenkeng Township,     Taipei County 222, Taiwan (R.O.C.)

Purchase of Shares

WHEREAS:

A. __________________(the “Subscriber”) wishes to subscribe for
_______________common shares in the capital stock of our Company (the “Shares”),
at a deemed price of $___________per Share, for an aggregate cost of
$___________(the “Subscription Proceeds”);

B. The Company is indebted to the Subscriber in the amount of $___________(the
"Indebtedness”);

C. In lieu of receiving cash as payment of the Indebtedness, the Subscriber has
agreed to accept the Shares as payment of the Indebtedness pursuant to the terms
and conditions set forth in this Agreement; and

D. In lieu of receiving cash in payment of the Subscription Proceeds, the
Company is willing to apply the Indebtedness in payment of the Subscription
Proceeds.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

--------------------------------------------------------------------------------

- 2 -

1.       Subscription

1.1     On the basis of the representations and warranties and subject to the
terms and conditions set forth herein and, as applicable, in the Canadian
Questionnaire attached hereto incorporated herein as Appendix I, the Subscriber
hereby irrevocably subscribes for and agrees to purchase _____________shares
(collectively, the “Shares” or the “Securities”) of the Company’s common stock
(the “Common Stock”), par value US$0.001 at a purchase price per Share of
US$___________(the subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of US$___________(the
“Subscription Proceeds”).

1.2     On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the Company hereby irrevocably agrees to
sell the Shares to the Subscriber.

1.3      Subject to the terms hereof, the Subscription will be effective upon
its acceptance by the Company.

2.       Payment

2.1     The Company acknowledges that:

  (a)

the balance currently due from the Company to the Subscriber pursuant to the
Indebtedness is an aggregate amount of $___________(the “Indebtedness”); and

        (b)

the Company and the Subscriber agree to apply the entire amount of the
Indebtedness in payment of the Subscription Proceeds and, upon delivery of a
signed copy of this Subscription Agreement to the Subscriber together with a
certificate evidencing the Shares registered as provided in this Subscription
Agreement (the “Share Certificate”), the Indebtedness shall be fully paid (and
the date of repayment shall be the date that the Share Certificate is issued).

3.       Release

3.1     The Subscriber hereby agrees that upon delivery of the Shares by the
Company in accordance with the provisions of this Agreement, the Indebtedness
will be fully satisfied and extinguished, and the Subscriber will remise,
release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Indebtedness.

4.       Documents Required from Subscriber

4.1      The Subscriber must complete, sign and return to the Company prior to
the Closing Date:

  (a)

one executed copy of this Subscription Agreement and;

        (b)

if the Subscriber has been or will be, for the purposes of the Income Tax Act,
Canada, a resident of Canada within a twelve month period of the Closing Date,
one completed and executed copy of the Canadian Questionnaire in the form
attached as Appendix 1.

4.2 The Subscriber shall complete, sign and return to the Company without undue
delay, on request by the Company, any additional documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, the OTC
Bulletin Board and applicable law.

5. Closing

5.1 The sale of the Shares shall be completed (the “Closing”) at such date as
the parties may agree upon (the “Closing Date”).

--------------------------------------------------------------------------------

- 3 -

6. Acknowledgements of Subscriber

6.1 The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

        (b)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

        (c)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of this Subscription Agreement and
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

        (d)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

        (ii)

applicable resale restrictions;


  (e)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);

        (f)

none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 7.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

        (g)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

        (h)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

        (i)

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of United States
and, as a consequence:


  (i)

is restricted from using most of the civil remedies available under U.S.
securities legislation,


--------------------------------------------------------------------------------

- 4 -

  (ii)

may not receive information that would otherwise be required to be provided
under U.S. securities legislation, and

        (iii)

the Company is relieved from certain obligations that would otherwise apply
under U.S. securities legislation;


  (j)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

        (k)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

7.       Representations, Warranties and Covenants of the Subscriber

7.1     The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

  (a)

the Subscriber is not a U.S. Person;

        (b)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement
and the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

        (d)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (e)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

        (f)

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

        (g)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

        (h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10- KSB, 10-QSB, 8-K and any
other filings filed with the SEC;


--------------------------------------------------------------------------------

- 5 -

  (i)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

        (k)

the Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act or under any state securities or “blue
sky” laws of any state of the United States and, unless so registered, may not
be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S” promulgated under the 1933 Act, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;

        (l)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;

        (m)

the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

        (n)

the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;

        (o)

the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

        (p)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and


--------------------------------------------------------------------------------

- 6 -

  (q)

no person has made to the Subscriber any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities,

        (iii)

as to the future price or value of any of the Securities, or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the- counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

7.2      In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S.

8.         Representations and Warranties will be Relied Upon by the Company

8.1     The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the purchase by the Subscriber
of the Shares and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber thereof.

9.         Resale Restrictions

9.1     The Subscriber acknowledges that any resale of any of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act or
the securities laws of any state of the United States and that none of the
Securities may be offered or sold in the United States unless registered in
accordance with United States federal securities laws and all applicable state
securities laws or exemptions from such registration requirements are available.

9.2      The Subscriber acknowledges that restrictions on the transfer, sale or
other subsequent disposition of the Securities by the Subscriber may be imposed
by securities laws in addition to any restrictions referred to in Section 9.1
above, and, in particular, the Subscriber acknowledges and agrees that none of
the Securities may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period.

10.        Acknowledgement and Waiver

10.1      The Subscriber has acknowledged that the decision to purchase the
Securities was solely made on the basis of information available to the
Subscriber on the EDGAR database maintained by the SEC at www.sec.gov. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Securities.

--------------------------------------------------------------------------------

- 7 -

11.        Legending of Subject Securities

11.1     The Subscriber hereby acknowledges that that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

11.2      The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

12.       Costs

12.1     The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.

13.       Governing Law

13.1      This Subscription Agreement is governed by the laws of the State if
Nevada and the federal laws of the United States applicable therein.

14.        Survival

14.1       This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

15.         Assignment

15.1      This Subscription Agreement is not transferable or assignable.

16.        Severability

16.1      The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

17.        Entire Agreement

17.1      Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

--------------------------------------------------------------------------------

- 8 -

18.         Notices

18.1      All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it at:

TransAKT Ltd.
No.3, Lane 141, Sec. 3, Beishen Rd.,
Shenkeng Township,
Taipei County 222, Taiwan (R.O.C.)

19.         Counterparts and Electronic Means

19.1      This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

20.         Delivery Instructions

20.1     The Subscriber hereby directs the Company to deliver the Share
Certificate issued pursuant to this Subscription Agreement to:

[INSERT SUBSCRIBER ADDRESS]

20.2      The Subscriber hereby directs the Company to cause the Share
Certificate issued pursuant to this Subscription Agreement to be registered on
the books of the Company as follows:

[INSERT SUBSCRIBER ADDRESS]

--------------------------------------------------------------------------------

- 9 -

20.3        The undersigned hereby acknowledges that it will deliver to the
Company all such additional completed forms in respect of the Subscriber’s
purchase of the Securities as may be required for filing with the appropriate
securities commissions and regulatory authorities.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

      (Name of Subscriber – Please type or print)       (Signature and, if
applicable, Office)       (Address of Subscriber)       (City, State or
Province, Postal Code of Subscriber)       (Country of Subscriber)


--------------------------------------------------------------------------------

- 1 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by TransAKT Ltd.

DATED at____________ as of the______________ day of _______________, 201___.

TRANSAKT LTD.

 Per:     Authorized Signatory  


--------------------------------------------------------------------------------

- 2 -

All Subscribers resident in Canada must complete the Canadian Questionnaire.

APPENDIX 2

SCHEDULE A

CANADIAN QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

        2.

the Subscriber is (tick one or more of the following boxes):


  (A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

 [  ]           (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 [  ]           (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 [  ]           (D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 [  ]           (E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 [  ]           (F)

an accredited investor

 [  ]           (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 [  ]           (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 [  ]           (I)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

 [  ]


--------------------------------------------------------------------------------

- 3 -

  3.

if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

     

 

     

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

        4.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):


  (A)

a founder of the Company

 [  ]           (B)

an affiliate of a founder of the Company

 [  ]           (C)

a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Company

 [  ]           (D)

a person that is a control person of the Company

 [  ]           (E)

an accredited investor

 [  ]           (F)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

 [  ]


  5.

if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

_______________________________________________________________________________

     

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the
above-mentioned relationship with.)

        6.

if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):


[  ] (a) a Canadian financial institution as defined in National Instrument
14-101, or an authorized foreign bank listed in Schedule III of the Bank Act
(Canada);       [  ] (b) the Business Development Bank of Canada incorporated
under the Business Development Bank Act (Canada);       [  ] (c) a subsidiary of
any person referred to in any of the foregoing categories, if the person owns
all of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary;       [  ] (d) an
individual registered or formerly registered under securities legislation in a
jurisdiction of Canada, as a representative of a person or company registered
under securities legislation in a jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario) or the Securities Act (Newfoundland);


--------------------------------------------------------------------------------

- 4 -

  [  ] (e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);         [  ] (f) the government of Canada or a province, or
any crown corporation or agency of the government of Canada or a province;      
  [  ] (g) a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comite de gestion de la taxe scholaire
de l'ile de Montreal or an intermunicipal management board in Québec;         [
 ] (h) a national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency thereof;         [ 
] (i) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;         [  ] (j) an
individual who either alone or with a spouse beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;         [ ] (k) an individual whose net income before taxes
exceeded CDN$200,000 in each of the two more recent calendar years or whose net
income before taxes combined with that of a spouse exceeded $300,000 in each of
those years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year;         [ ] (l) an individual who,
either alone or with a spouse, has net assets of at least CDN $5,000,000;      
  [ ] (m) a person, other than an individual or investment fund, that had net
assets of at least CDN$5,000,000 as reflected on its most recently prepared
financial statements;         [ ] (n) an investment fund that distributes it
securities only to persons that are accredited investors at the time of
distribution, a person that acquires or acquired a minimum of CDN$150,000 of
value in securities, or a person that acquires or acquired securities under
Sections 2.18 or 2.19 of NI 45-106;         [ ] (o) an investment fund that
distributes or has distributed securities under a prospectus in a jurisdiction
of Canada for which the regulator or, in Québec, the securities regulatory
authority, has issued a receipt;         [ ] (p) a trust company or trust
corporation registered or authorized to carry on business under the Trust and
Loan Companies Act (Canada) or under comparable legislation in a jurisdiction of
Canada or a foreign jurisdiction, acting on behalf of a fully managed account
managed by the trust company or trust corporation, as the case may be;         [
] (q) a person acting on behalf of a fully managed account managed by that
person, if that person (i) is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a
security that is not a security of an investment fund;         [ ] (r) a
registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility advisor or an advisor registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;


--------------------------------------------------------------------------------

- 5 -

  [ ] (s) an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function;         [ ] (t) a person in respect of which all of the owners of
interests, direct, indirect or beneficial, except the voting securities required
by law are persons or companies that are accredited investors;         [ ] (u)
an investment funds that is advised by a person registered as an advisor or a
person that is exempt from registration as an advisor; or         [ ] (v) a
person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as (i) an accredited investor,
or (ii) an exempt purchaser in Alberta or British Columbia after this instrument
comes into force;

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________day of __________________, 2010.

If an Individual:   If a Corporation, Partnership or Other Entity:      
Signature   Print or Type Name of Entity       Print or Type Name   Signature of
Authorized Signatory           Type of Entity


--------------------------------------------------------------------------------